DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a subsystem configured to…” in claim 11.
“a subsystem configured to…” in claim 12.
“a subsystem configured to…” in claim 13.
“second subsystem configured to…” in claims 14 and 15.
“a third subsystem configured to…” in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has determined the following structure corresponding to the respective limitations above:
Engine controller 202, 0060 lines 2-3.
Exhaust after-treatment controller 302, 0073 line 4.
Engine and EATS coordinator 304, 0073 lines 4-5.
Exhaust after-treatment controller 302, 0073 line 4.
Engine and EATS coordinator 304, 0073 lines 4-5.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffri Kaminski on 01/28/21.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method for determining a position of at least one actuator of an internal combustion engine arrangement, the method comprising the steps of: 
- receiving parameter values for engine performance parameters of the internal combustion engine arrangement at a first point in time; 
- receiving a signal indicative of an engine torque and/or engine speed at a previous point in time and at the first point in time; 
- determining a driver pedal position of a driver pedal of the internal combustion engine arrangement, 
- predicting at least one of the engine torque and/or engine speed at a short-term prediction horizon by means of the received signal and the determined driver pedal position; 
- receiving a signal indicative of road topology data ahead at a future point in time from a global positioning system (GPS): 
- predicting the at least one of [[an]]the engine torque and/or engine speed for the internal combustion engine arrangement at a long-term prediction horizon, by means of the received signal from the GPS as a long-term prediction; 
- determining parameter values for the engine performance parameters at the short-term prediction horizon and at the long-term prediction horizon of the at least one of the engine torque and/or engine speed; Response to Office Action of January 10, 2020
- determining an actuator position for the at least one actuator by means of an optimization of a weighted sum using the parameter values at the first point in time and at the short-term prediction horizon and the long-term prediction horizon as input, the weighted sum being a weighted sum of minimum of fuel consumption and NOx emissions, and maximum of engine thermal power, and 
- controlling the at least one actuator to be positioned in the determined actuator position at the first point in time.  

 of the engine performance parameters.  

3-4. (Cancelled)

5. (Previously Presented) The method according to claim 1, further comprising the steps of: 
- receiving a signal from an after-treatment system, the signal being indicative of a minimum and/or maximum allowable NOx level for the after-treatment system; and
- determining parameter values of the engine performance parameters at the short-term prediction horizon and the long-term prediction horizon by using the received signal from the after-treatment system.

6. (Previously Presented) The method according to claim 1, wherein each of the engine performance parameters is associated with a respective weighting parameter, the method comprising the step of: 
- determining a respective value for each of the weighting parameters for acquiring a minimization of a weighted sum of the parameter values at the short-term prediction horizon and the long-term prediction horizon.  

7. (Currently Amended) The method according to claim 1, wherein at least one of the parameter values for the s is a parameter correlating to at least one of fuel consumption and NOx emissions of the internal combustion engine arrangement.

8. (Previously Presented) The method according to claim 1, wherein the step of determining the actuator position is executed by means of a dynamic optimization solver.

9. (Currently Amended) The method according to claim [[6]]8, wherein the dynamic optimization solver is a Model Predictive Control (MPC) solver.  

10. (Currently Amended) A system for determining a position of at least one actuator of an internal combustion engine arrangement, the system being configured to 
- receive parameter values for engine performance parameters of the internal combustion engine arrangement at a first point in time; 
- receive a signal indicative of an engine torque and/or engine speed at a previous point in time and at the first point in time; 
- determine a driver pedal position of a driver pedal of the internal combustion engine arrangement; 
- predict at least one of the engine torque and/or engine speed at a short-term prediction horizon by means of the received signal and the determined driver pedal position; 
- receiving a signal indicative of road topology data ahead at an at least one second, future point in time from a global positioning system (GPS); 
- predict the at least one of [[an]]the engine torque and/or engine speed for the internal combustion engine arrangement at a long-term prediction horizon, by means of the received signal from the GPS; 
- determine parameter values for the engine performance parameters at the short-term [[the]] prediction horizon and at the long-term prediction horizon of the at least one of the engine torque and/or engine speed; 
- determine an actuator position for the at least one actuator by means of an optimization of a weighted sum using the parameter values at the short-term prediction horizon and the long-term prediction horizon as input, the weighted sum being a weighted sum of minimum fuel consumption and NOx emissions, and maximum engine thermal power; and 
- control the at least one actuator to be positioned in the determined actuator position at the first point in time.

10, further comprising a first subsystem configured to control the at least one actuator of [[an]]the internal combustion engine arrangement.

12. (Currently Amended) The system according to claim [[8]]10, further comprising a subsystem configured to control at least one actuator of an engine after-treatment system.

13. (Currently Amended) The system according to claim [[8]]10, further comprising a subsystem configured to predict the at least one of [[an]]the engine torque and/or [[an]] engine speed of the internal combustion engine arrangement at the short-term prediction horizon and the long-term prediction horizon.

14. (Currently Amended) The system according to claim 11, further comprising a second subsystem configured to control at least one actuator of an engine after-treatment system, and a third subsystem configured to predict the at least one of [[an]]the engine torque and/or [[an]] engine speed of the internal combustion engine arrangement at the short-term prediction horizon and the long-Application No.: 16/097,625Docket No.: 138223.507891Response to Office Action of January 10, 2020term prediction horizon, wherein the first subsystem is further configured to: 
- receive the predicted engine torque and/or engine speed at the short-term prediction horizon and the long-term prediction horizon from the third subsystem; and 
- determine parameter values for the engine performance parameters at the short-term prediction horizon and the long-term prediction horizon by using the prediction of the at least one of the engine torque and/or engine speed received from the third subsystem.

15. (Currently Amended) The system according to claim 11, further comprising a second subsystem configured to control at least one actuator of an engine after-treatment system, and a third subsystem configured to predict the at least one of [[an]]the engine torque and/or [[an]] engine speed of the internal combustion engine arrangement at the short-term prediction horizon and the long-term prediction horizon, wherein the second subsystem is configured to: 

- provide the signal indicative of the temperature level to the third subsystem.

16. (Previously Presented) A computer comprising a computer program for performing the steps of claim 1 when the computer program is run on the computer.

17. (Previously Presented) A non-transitory computer readable medium carrying a computer program for performing the steps of claim 1 when the computer program is run on a computer.

18. (Currently Amended) A vehicle comprising the system according to claim [[9]]10.

19-22. (Cancelled)

Allowable Subject Matter
Claims 1-2 and 5-18 are allowed.
The following is an Examiner’s statement of reasons for allowance:
POCHNER (US 2015/0275796), SANTILLO (US 2017/0298811), GENSLAK (US 2015/0275792) and AHN (KR 100551313) are considered to be the closest prior art of record.
Regarding claim 1, POCHNER discloses a method for determining a position of at least one actuator of an internal combustion engine arrangement, the method comprising the steps of: 
- receiving (implied by i.a. 0130 lines 3-6, 328 and 330 are input to prediction module 323 for performing S416) parameter values (exogenous inputs 328, feedback inputs 330; 0081) for engine performance parameters of the internal combustion engine arrangement at a first point in time (implied),
- receiving a signal indicative of an engine torque (0118 implies that future request module 380 receives base torque request 308, the latter being indicative of an engine torque) at a previous point in time and at the first point in time (the control sequence is understood to be repeated);

- predicting the engine torque at a short-term prediction horizon (future torque requests for i=2,…N future control loops, 0117 line 3) by means of the received signal (308) and the determined driver pedal position (i.a. 0119 lines 5-10; 0129 lines 4-6, S410 in Fig. 4);
- determining parameter values for the engine performance parameters (S416, 0130 lines 1-3) at the short-term prediction horizon (i=2,…N, 0117 line 3) of the engine torque (Fig. 4); 
- determining an actuator position for the at least one actuator (S424, Fig. 4; 0132) by means of an optimization of a weighted sum (S420, 0131) using the parameter values at the first point in time (i=1) and at the short-term prediction horizon (i=2,…N, 0117 line 3) as input (note that in the equations of 0131 the cost computed in each control loop [implied by i.a. 0117 lines 1-5 to be i=1] is based on a sum over i=1,…N predicted parameters, therefore i=1,…N is interpreted to be a sliding window where i=1 is the current control cycle and the cost computation computed in each current control cycle is computed over a sliding predicted horizon of N control cycles into the future); and
- controlling the at least one actuator to be positioned in the determined actuator position at the first point in time (S432, Fig. 4; 0135).
SANTILLO teaches the steps of:
- receiving a signal indicative of road topology data (e.g. road-grade, 0060 line 10) ahead (upcoming, 0060 line 10) at a future point in time (upcoming implies in the future) from a global positioning system (0060 line 8);
- predicting the engine torque (304, Fig. 3) for the internal combustion engine arrangement at a prediction horizon (i.e. future, 0061 line 1) by means of the received signal from the GPS (0061 lines 1-3, 5-6 and 15) as a long-term prediction;
-determining parameter values (306, Fig. 3) for engine performance parameters (0068 lines 9-12) at the prediction horizon of the engine torque (0068 lines 2-9);
- determining an actuator position for the at least one actuator (implied, i.a. claim 1 line 3, claim 4 lines 1-2 and claim 7 lines 1-3) by means of an optimization of a weighted sum using the parameter values at the first point in time and the prediction horizon as input;

	GENSLAK teaches a weighted sum being a weighted sum of minimum of fuel consumption and particle emissions, and maximum of engine thermal power (0117 lines 8-10; Equation in 0108).
	AHN teaches a weighted sum being a weighted sum minimizing NOx emissions (pg. 2 lines 4-5 from bottom).
A review of the specification has not returned a special definition for the claim term “engine thermal power.” Therefore, the term has been considered under BRI to encompass both horsepower (engine power) and exhaust enthalpy (thermal power).
The prior art fails to teach or render obvious the claim limitation “determining parameter values for the engine performance parameters at the short-term prediction horizon and at the long-term prediction horizon of the at least one of the engine torque and engine speed; determining an actuator position for the at least one actuator by means of an optimization of a weighed sum using the parameter values at the first point in time and at the short-term prediction horizon and the long-term prediction horizon as input” in the manner defined in the instant amended claim 1. Specifically, using a long-term prediction horizon for GPS input and a short-term prediction horizon for pedal position input is not taught in the prior art.
Regarding claim 10, POCHNER discloses system for determining a position of at least one actuator of an internal combustion engine arrangement, the system being configured to 
- receive (implied by i.a. 0130 lines 3-6, 328 and 330 are input to prediction module 323 for performing S416) parameter values (exogenous inputs 328, feedback inputs 330; 0081) for engine performance parameters of the internal combustion engine arrangement at a first point in time (implied); 
- receive a signal indicative of an engine torque (0118 implies that future request module 380 receives base torque request 308, the latter being indicative of an engine torque) at a previous point in time and at the first point in time (the control sequence is understood to be repeated); 
- determine a driver pedal position (0119 lines 5-10 implies that future request module 380 receives pedal position) of a driver pedal of the internal combustion engine arrangement; 

- determine parameter values for the engine performance parameters (S416, 0130 lines 1-3) at the short-term prediction horizon (i=2,…N, 0117 line 3) of the engine torque (Fig. 4); 
- determine an actuator position for the at least one actuator (S424, Fig. 4; 0132) by means of an optimization of a weighted sum (S420, 0131) using the parameter values at the short-term prediction horizon (i=2,…N, 0117 line 3) as input(note that in the equations of 0131 the cost computed in each control loop [implied by i.a. 0117 lines 1-5 to be i=1] is based on a sum over i=1,…N predicted parameters, therefore i=1,…N is interpreted to be a sliding window where i=1 is the current control cycle and the cost computation computed in each current control cycle is computed over a sliding predicted horizon of N control cycles into the future); and 
- control the at least one actuator to be positioned in the determined actuator position at the first point in time (S432, Fig. 4; 0135).
SANTILLO teaches the steps of:
- receiving a signal indicative of road topology data (e.g. road-grade, 0060 line 10) ahead (upcoming, 0060 line 10) at a future point in time (upcoming implies in the future) from a global positioning system (0060 line 8);
- predicting the engine torque (304, Fig. 3) for the internal combustion engine arrangement at a prediction horizon (i.e. future, 0061 line 1) by means of the received signal from the GPS (0061 lines 1-3, 5-6 and 15) as a long-term prediction;
-determining parameter values (306, Fig. 3) for engine performance parameters (0068 lines 9-12) at the prediction horizon of the engine torque (0068 lines 2-9);
- determining an actuator position for the at least one actuator (implied, i.a. claim 1 line 3, claim 4 lines 1-2 and claim 7 lines 1-3) by means of an optimization of a weighted sum using the parameter values at the first point in time and the prediction horizon as input;
- controlling the at least one actuator to be positioned in the determined actuator position at the first point in time (implied, i.a. claim 7).

AHN teaches a weighted sum being a weighted sum minimizing NOx emissions (pg. 2 lines 4-5 from bottom).
A review of the specification has not returned a special definition for the claim term “engine thermal power.” Therefore, the term has been considered under BRI to encompass both horsepower (engine power) and exhaust enthalpy (thermal power).
The prior art fails to teach or render obvious the claim limitation “determine parameter values for the engine performance parameters at the short-term prediction horizon and at the long-term prediction horizon of the at least one of the engine torque and engine speed; determining an actuator position for the at least one actuator by means of an optimization of a weighted sum using the parameter values at the short-term prediction horizon and the long-term prediction horizon as input” in the manner defined in the instant amended claim 10. Specifically, using a long-term prediction horizon for GPS input and a short-term prediction horizon for pedal position input is not taught in the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747